Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00141-CV

                                     Marilyn STEWART,
                                          Appellant

                                               v.

          WARREN PROPERTIES, INC., Agent for Vineyard Garden Apartments,
                                Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 383509
                         Honorable Walden Shelton, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, we VACATE the trial court’s judgment
of possession. In all other respects, the judgment of the trial court is AFFIRMED.

       We order no costs of appeal taxed against appellant because she qualifies as an indigent
under Texas Rule of Appellate Procedure 20.1.

       SIGNED February 5, 2014.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice